Quiulian, Justice.
In the present case, according to the undisputed evidence, the plaintiff received no consideration for the note and deed against the foreclosure of which she seeks an injunction. The controlling issue in the case is whether Cooper who held the funds which the plaintiff was to receive as con*89sideration for these instruments (the note and deed) was entrusted by the defendant with these funds pending the completion of the work to be done upon the plaintiff’s premises or whether Cooper was the plaintiff’s agent to hold and disburse the funds.
The judge to whom the case was submitted without the intervention of a jury might have determined that Cooper was acting as agent for the defendant Bodziner and when Cooper appropriated the funds to his own use the loss should fall upon the defendant. On the other hand, from the defendant’s version of the events that transpired, he might have found that Cooper received the money for the plaintiff and hence she should bear the loss.
While there was a material conflict in the evidence adduced upon the trial it authorized the conclusion reached by the trial judge and the decree granting the permanent injunction will not be disturbed. Davis v. Newton, 215 Ga. 58 (108 SE2d 809).

Judgment affirmed.


All the Justices concur.